Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered March 29, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738) in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, James Ostrowski is relieved as attorney for the defendant and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Bernard Kleinman, P.O. Box 1781, New York, N. Y. 10185, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order; by prior decision and order of this court, the defendant was granted leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Based upon this court’s independent review of the record, we conclude that arguable issues exist which could be raised on appeal. These issues include the trial court’s failure to charge the jury concerning the statutory requirement that accomplice testimony must be corroborated (see, CPL 60.22 [1]; 300.10 [2]; People v Saraireh, 134 AD2d 464; People v Strawder, 124 AD2d 758). Accordingly, the motion of the defendant’s assigned appellate counsel to be relieved as counsel is granted and new appellate counsel is assigned (see, People v Gonzalez, *60047 NY2d 606; People v Casiano, 67 NY2d 906; People v Miller, 99 AD2d 1021). Mollen, P. J., Mangano, Kooper and Spatt, JJ., concur.